                                                                             f%LED
      Case: 4:20-cr-00451-RWS Doc. #: 2 Filed: 08/27/20 Page: 1 of 2 PageID #: 5
                                                                       J                  AU~ 21 4~20
                                                                                          u.s. 01s1R1c18~~1,0
                              UNITED STATES DISTRICT COURT                              £A$lER~¥~tW1s
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )
                                                      )         4:20CR00451 RWS/NAB
JELANI REEVES,                                        )
                                                      )
                       Defendant.                     )

                                         INDICTMENT

                                          COUNT ONE

       The Grand Jury charges that:

       On or about December 12, 2019, within the Eastern District of Missouri,

                                       JELANI REEVES,

the Defendant herein, in connection with the acquisition of a firearm, to wit: a Springfield

manufacture XD40 model, .40 caliber pistol, bearing serial number ~534554, from High

Country Shooting Sports, a licensed dealer of firearms within the meaning of Chapter 44, Title

18, United States Code, knowingly made a false and fictitious written statement to High Country

Shooting Sports, which statement was intended and likely to deceive High Country Shooting

Sports as to a fact material to the lawfulness of such sale of the said firearm to the Defendant

under Chapter 44 of Title 18, in that the Defendant did execute a Department of Justice, Bureau

of Alcohol, Tobacco, Firearms and Explosives Form 4473, Firearms Transaction Record, to the

effect that that he was the actual buyer of the firearm indicated on the Form 4473, when in fact as

the Defendant then knew, he was not the actual buyer of the firearm.
   Case: 4:20-cr-00451-RWS Doc. #: 2 Filed: 08/27/20 Page: 2 of 2 PageID #: 6




     In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).




                                                            A TRUE BILL


                                                            FOREPERSON
JEFFREY B. JENSEN
United States Attorney



PAUL J. D'AGROSA (#36966MO)
Assistant United States Attorney
